J-S18025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: R.W., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.W., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 176 MDA 2022

              Appeal from the Decree Entered January 18, 2022
    In the Court of Common Pleas of Cumberland County Orphans' Court at
                          No(s): 076-ADOPT-2021

    IN RE: ADOPTION OF: R.W., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.W., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 177 MDA 2022

              Appeal from the Decree Entered January 18, 2022
    In the Court of Common Pleas of Cumberland County Orphans' Court at
                          No(s): 075-ADOPT-2021


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                        FILED: AUGUST 12, 2022

       D.W. (“Father”) appeals from the decrees terminating his parental rights

as to his minor children. Father’s counsel has filed an Anders1 brief and a




____________________________________________


1Anders v. California, 386 U.S. 738 (1967); see also In re V.E., 611 A.2d
1267, 1275 (Pa.Super. 1992) (holding Anders protections apply to appeals
of involuntary termination of parental rights).
J-S18025-22



petition to withdraw as counsel. We grant counsel’s petition to withdraw and

affirm the termination decrees.2

       The two children at issue here are R.W., born in 2013 (“R.W.2013”),

and R.W., born in 2014 (“R.W.2014”). Their biological mother, A.M.

(“Mother”), has three other children: R.M., born in 2017 (“R.M.2017”), R.M.,

born in 2018 (“R.M.2018), and R.Y., born in 2020. The father of these three

other children is deceased.

       All of the children, except for R.M.2018, have significant special needs,

which require additional and specialized care. N.T., 12/3/21 A.M., at 52; N.T.,

12/3/21 P.M., at 36. Specifically, R.W.2013, R.W.2014, and R.M.2017 have

autism. N.T., 12/3/21 A.M., at 52. Several of the children are either non-

verbal or limited with talking and are not toilet trained. Id. at 54; N.T.,

12/3/21 P.M., at 33. R.Y. was born with Wolff-Parkinson-White syndrome,

which is a heart condition that requires him to take daily medication. N.T.,

12/3/21 A.M., at 52-53.

       In July 2018, the Cumberland County Children and Youth Services

(“CYS”) received a General Protective Services referral alleging that there

were parenting issues, mental health concerns, lack of medical care for the

____________________________________________


2 Father filed separate notices of appeal from each order, and we consolidated
the appeals sua sponte. See Pa.R.A.P. 513. The trial court also terminated the
parental rights of the children’s Mother and her appeals are pending separately
at Nos. 263 MDA 2022, 264 MDA 2022, 265 MDA 2022, 266 MDA 2022, 267
MDA 2022, 273 MDA 2022, 274 MDA 2022, 275 MDA 2022, 276 MDA 2022,
and 277 MDA 2022.


                                           -2-
J-S18025-22



children, inadequate food, and domestic violence in the home between Mother

and Father. Id. at 50-51, 55. Mother was also unable to cope and

overwhelmed with the children. Id. at 55. Mother and Father were living at

the home with all five children at that time. Upon this referral, CYS learned

that there was lead in the home and that R.W.2013 had been found to have

very high levels of lead in him. Id. at 51. R.W.2014 and R.M.2017 also had

levels of lead in them but not as high as R.W.2013. Id. CYS advised Mother

and Father to vacate the home. Id. The Department of Health found lead in

the home after conducting an environmental test and directed Mother and

Father to have the children re-tested. Id. However, no appointments were

made to have the children re-tested except for one child. Id.

      When CYS learned that only one child had been re-tested for lead, it

removed the children from Mother and Father’s care by emergency order in

December 2018. Id. at 51-52. R.W.2014, R.M.2017, and R.M.2018 were

placed in foster care, while R.W.2013 was hospitalized for lead treatment. Id.

at 52. Mother moved out of the home that contained the lead in December

2018. Id. at 56. Father continues to reside in that home. N.T., 12/3/21 P.M.,

at 21-22; N.T., 1/14/22, at 25.

      The children were adjudicated dependent on January 10, 2019, and

R.W.2013 was placed in a different foster home than his siblings after his

hospitalization due to his special needs. N.T., 12/3/21 A.M., at 52. R.W.2013

was eventually placed in his maternal grandmother’s house in March 2021.

Id. at 54. R.Y. was born in 2020 and was placed with his three siblings at the

                                    -3-
J-S18025-22



foster home when he was seven months old. N.T., 12/3/21 P.M., at 30. The

four youngest siblings, R.W.2014, R.M.2017, R.M.2018, and R.Y., currently

reside in the foster home, which is a pre-adoptive home. Id. at 28, 67.

R.W.2013 continues to reside with his maternal grandmother, who is also a

pre-adoptive resource. Id. at 28, 89. The children have sibling visits with each

other. Id. at 31.

      CYS ultimately filed petitions for involuntary termination of Mother and

Father’s parental rights in November 2021. Hearings on the petitions were

held on December 3, 2021 and January 14, 2022. The court heard testimony

from the CYS caseworkers, foster mother, maternal grandmother, maternal

grandmother’s roommate, Father’s probation officer, the Court Approved

Special Advocate (“CASA”), Mother, and Father.

      As part of the reunification plan, Mother’s goals were to maintain

appropriate housing, visitation with the children, improve parenting skills, and

mental health treatment. N.T., 12/3/21 P.M., at 8-9. Father’s goals were to

obtain housing, improve parenting skills, mental health treatment, drug and

alcohol treatment, and visitation with R.W.2013 and R.W.2014. Id. at 16-23.

      Mother made progress on her goals and by October 2019, R.M.2017 and

R.M.2018 were returned to her care. Id. at 49. In December 2019, R.W.2013

was returned to Mother’s care. Id. After Mother gave birth to R.Y. in March

2020, he was also placed in Mother’s care. Id. at 49-50. At that time, Mother

had four of the children in her care and had overnight visits with R.W.2014.

Id. at 51. R.W.2014 remained in foster care.

                                     -4-
J-S18025-22



      In May 2020, Mother moved into a shelter with four of the children along

with her paramour, the now-deceased father of the three youngest children.

N.T., 12/3/21 A.M., at 57. In August 2020, they were asked to leave the

shelter due to constant reports of the police having to come to the shelter for

domestic arguments between Mother and the now-deceased father. Id. At

that time, R.W.2013’s behaviors became overwhelming for Mother, so she

arranged for him to temporarily live with Father’s cousin. Id. at 57-58.

Mother’s mental health began to decline, and she reported that she “was not

a good mother” and that “things were closing in on her.” Id. at 60; N.T.,

12/3/21 P.M., at 52. Mother went to a crisis center and was recommended for

an inpatient partial program, but she declined. N.T., 12/3/21 A.M., at 60-61;

N.T., 12/3/21 P.M., at 54.

      The family then moved into motels until September 2020, when Mother

was able to obtain an apartment. N.T., 12/3/21 A.M., at 58. R.W.2013

returned to Mother’s care and four of the children, along with the now-

deceased father, lived at the apartment. Id.

      On October 26, 2020, Mother was arrested for allegedly stabbing the

biological father of the three youngest children, which resulted in his death.

Id. at 65. R.M.2017, R.M.2018, and R.Y. were then immediately placed into

the foster home where their sister, R.W.2014, was living. Id. at 49. R.W.2013

was eventually placed with his maternal grandmother. Id. at 54. R.W.2013,

R.M.2017, R.M.2018, and R.Y. were behind on their medical appointments and




                                     -5-
J-S18025-22



immunizations when they came into placement at that time. N.T., 12/3/21

P.M., at 14.

      Since her arrest, Mother has been incarcerated awaiting trial. N.T.,

12/3/21 A.M., at 65-66. She has not had any visits with the children since her

incarceration because she did not want the children to see her behind the

prison glass. However, she has had phone calls with the children and has sent

them cards and letters. N.T., 12/3/21 P.M., at 15, 86. Mother testified that

she would like all five children to be placed with her mother while she is

incarcerated. N.T., 1/14/22, at 14-16.

      Father struggled to meet his goals throughout the case. Although he

completed a parenting assessment in November 2018, he declined to

participate in the recommended parenting education services. N.T., 12/3/21

A.M., at 27. From the beginning of the case until January 2021, Father had no

contact with CYS and made no progress on any of his goals and only

occasionally visited his two biological children, R.W.2013 and R.W.2014, with

Mother always present. N.T., 12/3/21 P.M., at 23-26. In January 2021, he

reached out to CYS to schedule visits with R.W.2013 and R.W.2014. Id. at 26.

CYS made a referral for guided visits but Father never followed up with the

scheduled intake appointment. Id. at 26-27. Father was then incarcerated

from February 2021 to August 2021. Father declined visits with R.W.2013 and

R.W.2014 while incarcerated. Id. at 27.

      In October 2021, Father began working on his reunification goals. He

began having weekly guided visits with R.W.2013 and R.W.2014 at Alternative

                                    -6-
J-S18025-22



Behavior Consultants (“ABC”). N.T., 12/3/21 A.M., at 41-42. However,

R.W.2014’s foster mother reported that R.W.2014 becomes defiant and rolls

on the floor following visits with Father. N.T., 12/3/21 P.M., at 36-37. In

October 2021, Father began intensive outpatient therapy to address his

mental health and drug and alcohol treatment and was reported to be doing

well in therapy. Id. at 20. Father has also consistently had negative drug

screens since October 2021. Id. at 20, 43-44. However, Father’s housing has

not changed and he still resides in the home with high levels of lead. Id. at

21.

      Father testified that he has been sober for 11 months and he attends

drug and alcohol classes three days a week. N.T., 1/14/22, at 19. He admitted

that when Mother was making progress on her goals, he “backed off” on his

reunification goals. Id. at 23. He stated that he has been more engaged since

his release from prison. Id. Father admitted that he still resides in the same

home with the lead but stated that he is on waiting lists for other apartments.

Id. at 25. Father testified that he is bonded to his children. Id. at 21.

      Sandra Gibson, the CYS caseworker, testified that R.W.2014, R.M.2017,

R.M.2018, and R.Y. are doing very well in the foster home. N.T., 12/3/21 P.M.,

at 28. Gibson stated that the foster parents are very good at meeting the

children’s specialized needs, responding to their behaviors, and showing them

love and affection. Id. at 31. She indicated that the children feel safe and

secure in the home. Id. at 29. Gibson noted that R.W.2014 has been with the

foster parents for close to three years and R.Y. has been there for over half of

                                      -7-
J-S18025-22



his life. Id. at 28, 30. She testified that all four children are very bonded to

the foster parents and call the foster mother “mama.” Id. at 28-29, 30-31.

      Foster mother testified that R.W.2014, R.M.2017, R.M.2018, and R.Y.

are thriving in her care because it is a structured environment. Id. at 66, 71.

She stated that she and her husband love the children and would like to adopt

them. Id. at 67.

      Maternal grandmother testified that she is bonded with R.W.2014 and

is willing to adopt him. Id. at 89, 90.

      Father’s visitation supervisor at ABC, Kevin Beam, testified that guided

visits between Father and R.W.2013 and R.W.2014 began in October 2021.

N.T., 12/3/21 A.M., at 41. Beam stated that visits were chaotic in the

beginning but are “getting progressively better.” Id. at 43. He observed a

bond between Father and R.W.2013 and R.W.2014. Id. at 45.

      The CASA worker, identified in the transcript only as Mr. Howell, agreed

with Gibson that the foster parents love R.W.2014, R.M.2017, R.M.2018, and

R.Y. and have provided them with the most stability they have ever

experienced in their short lives. N.T., 1/14/22, at 39. Mr. Howell stated the

children have “flourished academically, socially, emotionally, and physically

while in the care of” the foster parents. Id. He further stated that maternal

grandmother loves R.W.2013 and she has provided him with stability and

support while he has been in her care. Id. at 39-40.

      The children’s Guardian ad litem (“GAL”) stated the children are very

loved and stable in their respective pre-adoptive homes and recommended

                                      -8-
J-S18025-22



that it was in the children’s best interests for Mother and Father’s parental

rights to be terminated. Id. at 44.

      The court attempted to speak with two of the children but determined

that they were not competent to testify. Id. at 43. Children’s legal counsel

concurred that Children did not understand the nature of the proceedings and

therefore, deferred to the recommendations of the GAL and CASA. Id. at 44-

45.

      Following the termination hearing, the court changed the permanency

goal to adoption for the children. The court also involuntarily terminated

Mother’s parental rights as to all five children and involuntarily terminated

Father’s parental rights as to his two biological children, R.W.2013 and

R.W.2014. This appeal followed.

      Father’s counsel’s Anders brief identifies three issues:

         1. Whether the [t]rial [c]ourt abused its discretion and
            committed an error of law when it found, despite a lack
            of clear and convincing evidence, that sufficient grounds
            existed for a termination of [Father’s] parental rights to
            his children under Section 2511(a) of the Adoption Act,
            23 Pa.C.S.A. §2511(a).

         2. Whether the [t]rial [c]ourt abused its discretion and
            committed an error of law in terminating [Father’s]
            parental rights when the conditions which led to the
            removal or placement of the children no longer existed
            or were substantially eliminated, thus contravening
            [S]ections 2511(a) and (b) of the Adoption Act, 23
            Pa.C.S.A. § 2511(a), (b).

         3. Whether the [t]rial [c]ourt abused its discretion and
            committed an error of law in determining it would be in
            the children’s best interest to have parental rights
            terminated, when [Father] loves his children, the children

                                      -9-
J-S18025-22


             are bonded with him, and he is ready, willing, and able
             to parent the children and provide for their needs, thus
             contravening Section 2511(b) of the Adoption Act, 23
             Pa.C.S.A § 2511(b).

Anders Br. at 4-5.

      Before reviewing the merits of this appeal, we must first determine

whether counsel has satisfied the necessary requirements for withdrawing as

counsel. See Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.Super.

2007) (en banc) (“When faced with a purported Anders brief, this Court may

not review the merits of any possible underlying issues without first examining

counsel’s request to withdraw”). To withdraw pursuant to Anders, counsel

must: 1) “petition the court for leave to withdraw stating that, after making a

conscientious examination of the record, counsel has determined that the

appeal would be frivolous;” 2) furnish a copy of the brief to the client; and 3)

advise the client that he or she has the right to retain other counsel or proceed

pro se. Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013)

(en banc).

      Additionally, in the Anders brief, counsel seeking to withdraw must:

         (1) provide a summary of the procedural history and facts,
         with citations to the record; (2) refer to anything in the
         record that counsel believes arguably supports the appeal;
         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and (4) state counsel’s reasons for concluding that
         the appeal is frivolous. Counsel should articulate the
         relevant facts of record, controlling case law, and/or
         statutes on point that have led to the conclusion that the
         appeal is frivolous.




                                     - 10 -
J-S18025-22



Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). If counsel

meets all of the above obligations, “it then becomes the responsibility of the

reviewing court to make a full examination of the proceedings and make an

independent judgment to decide whether the appeal is in fact wholly

frivolous.” Id. at 355 n.5 (quoting Commonwealth v. McClendon, 434 A.2d

1185, 1187 (Pa. 1981)).

      We issued an order stating that although counsel filed an Anders brief,

he failed to file a petition to withdraw as counsel and had not attached a copy

of a letter advising Father of his right to proceed pro se or proceed with a

private attorney. We directed counsel to file a proper petition to withdraw

within seven days of the date of the order. Order, 4/12/22. Counsel complied.

      Counsel has now met all of the above technical requirements. In his

Anders brief, counsel has provided a summary of the factual history of the

case with citations to the record. Further, counsel’s brief identifies three issues

that could arguably support the appeal, as well as counsel’s assessment of

why the appeal is frivolous, with citations to the record. Additionally, counsel

served Father with a copy of the Anders brief and advised him of his right to

proceed pro se or to retain a private attorney to raise any additional points he

deemed worthy of this Court’s review. See Application to Withdraw, 4/18/22,

at ¶ 8. Father has not responded to counsel’s petition to withdraw. As counsel

has met the technical requirements of Anders and Santiago, we will proceed

to the issues counsel has identified.




                                        - 11 -
J-S18025-22



      Father’s first two issues challenge the sufficiency of the evidence

supporting termination of his parental rights under 23 Pa.C.S.A. § 2511(a).

Father argues that he actively began working on his goals upon his release

from prison in August 2021. Father’s Br. at 13. He maintains that he was

consistently engaging in visitation, completed a new parenting assessment,

and was addressing drug and alcohol concerns by receiving intensive

outpatient therapy. Id. at 13-14. Father contends that the court failed to

consider that being incarcerated for seven months severely limited his ability

to work on his goals. Id. at 14. According to Father, if he had been given

additional time, he could have completed all of his goals. Id.

      We review an order involuntarily terminating parental rights for an

abuse of discretion. In re G.M.S., 193 A.3d 395, 399 (Pa.Super. 2018)

(citation omitted). In termination cases, we “accept the findings of fact and

credibility determinations of the trial court if they are supported by the

record.” In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (quoting In re Adoption

of S.P., 47 A.3d 817, 826 (Pa. 2012)). “If the factual findings have support

in the record, we then determine if the trial court committed an error of law

or abuse of discretion.” In re Adoption of K.C., 199 A.3d 470, 473 (Pa.Super.

2018). We will reverse a termination order “only upon demonstration of

manifest unreasonableness, partiality, prejudice, bias, or ill-will.” In re

Adoption of S.P., 47 A.3d at 826.

      A party seeking to terminate parental rights has the burden of

establishing grounds for termination by clear and convincing evidence. In re

                                    - 12 -
J-S18025-22



Adoption of K.C., 199 A.3d at 473. Clear and convincing evidence means

evidence “that is so clear, direct, weighty, and convincing as to enable the

trier of fact to come to a clear conviction, without hesitation, of the truth of

the precise facts in issue.” Id. (quoting In re Z.S.W., 946 A.2d 726, 728-29

(Pa.Super. 2008)).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). Under this

provision, the trial court must engage in a bifurcated analysis prior to

terminating parental rights:

          Initially, the focus is on the conduct of the parent. The party
          seeking termination must prove by clear and convincing
          evidence that the parent’s conduct satisfies the statutory
          grounds for termination delineated in Section 2511(a). Only
          if the court determines that the parent’s conduct warrants
          termination of his or her parental rights does the court
          engage in the second part of the analysis pursuant to
          Section 2511(b): determination of the needs and welfare of
          the child under the standard of best interests of the child.
          One major aspect of the needs and welfare analysis
          concerns the nature and status of the emotional bond
          between parent and child, with close attention paid to the
          effect on the child of permanently severing any such bond.

Id. (citations omitted). To affirm the termination of parental rights, this Court

need only affirm the trial court’s decision as to any one subsection of section

2511(a). In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).

      Instantly, the court terminated Father’s parental rights pursuant to

Section 2511(a)(8). See Trial Court Opinion, filed 3/10/22, at 14. That section

states:


                                      - 13 -
J-S18025-22


         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ***

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

23 Pa.C.S.A. § 2511(a)(8).

      Section 2511(a)(8) “sets a 12-month time frame for a parent to remedy

the conditions that led to the children’s removal by the court.” In re A.R.,

837 A.2d 560, 564 (Pa.Super. 2003). Once the 12-month period has been

proven, the court “must next determine whether the conditions that led to the

children’s removal continue to exist.” Id. “As a result, the relevant inquiry in

this regard is whether the conditions that led to removal have been remedied

and thus whether reunification of parent and child is imminent at the time of

the hearing.” In re I.J., 972 A.2d 5, 11 (Pa.Super. 2009). “Termination under

Section 2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement

or the availability or efficacy of Agency services.” In re Z.P., 994 A.2d 1108,

1118 (Pa.Super. 2010).

      Here, Father does not dispute that R.W.2013 and R.W.2014 had been

removed from his care in excess of 12 months. See Father’s Br. at 13.

Therefore, we next focus our inquiry on whether the conditions which led to


                                     - 14 -
J-S18025-22



the children’s removal from Father’s care continued to exist at the time the

court terminated Father’s parental rights.

      The court found that the conditions that existed at the time of the

children’s placement continued to exist at the time of the termination hearing.

Trial Ct. Op. at 15-16. The court noted that R.W.2013 and R.W.2014 had never

been returned to Father’s care since the inception of the case. Id. at 14. The

court found that Father made no progress on any reunification goal until late

2021, just prior to the filing of the termination petitions. Id. at 14-15. The

court emphasized that Father was still living in the lead-infested house and

had not obtained new housing, despite having three years to do so. Id. It also

observed that Father had only recently began having regular visits with

R.W.2013 and R.W.2014 and attending drug and alcohol treatment. Id. at 15,

16. The court concluded that Father’s “eleventh-hour start to show any remote

progress on his goals does not serve to alter our finding that the conditions

leading to the removal of the children have not been remedied.” Id. at 15.

      The record supports the court’s finding that the conditions which led to

R.W.2013 and R.W.2014’s removal continue to exist. The children were

removed due to high levels of lead in the house and Father continues to live

in the same unsuitable residence. Father has had sporadic and limited contact

with the children for the majority of the case and had only recently begun to

make any progress on his goals. Although Father claims that his seventh-

month incarceration precluded him from completing his goals in time, he offers

no explanation as to why he made zero progress on his goals in the over two

                                    - 15 -
J-S18025-22



years before his incarceration. Father has had over three years to complete

his goals and R.W.2013 and R.W.2014 cannot linger in care waiting for Father

to be in a position to meet their needs. This Court has explained:

         We recognize that the application of Section (a)(8) may
         seem harsh when the parent has begun to make progress
         toward resolving the problems that had led to removal of
         her children. . . . However, by allowing for termination when
         the conditions that led to removal of a child continue to exist
         after a year, the statute implicitly recognizes that a child’s
         life cannot be held in abeyance while a parent attempts to
         attain the maturity necessary to assume parenting
         responsibilities. The court cannot and will not subordinate
         indefinitely a child’s need for permanence and stability to a
         parent’s claims of progress and hope for the future.

In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super. 2006).

      Because Father failed to remedy the situation that led to R.W.2013 and

R.W.2014’s removal from his care, and, as discussed below, termination of

parental rights would best serve the needs and welfare of the children, we find

no reasonable basis on which to argue that that the requirements of Section

2511(a)(8) were not satisfied.

      The next issue raised in counsel’s Anders brief alleges that the court

abused its discretion in finding termination best served the needs and welfare

of R.W.2013 and R.W.2014 pursuant to 23 Pa.C.S.A. § 2511(b). Father argues

that the court failed to properly consider the evidence that he loves his

children and that they are bonded to him. Father’s Br. at 10.

      Under   Section    2511(b),    the   trial   court   must   consider   “the

developmental, physical and emotional needs and welfare of the child” to


                                     - 16 -
J-S18025-22



determine if termination of parental rights is in the best interest of the child.

See 23 Pa.C.S.A. § 2511(b). This inquiry involves assessment of “[i]ntangibles

such as love, comfort, security, and stability[.]” In re C.M.S., 884 A.2d 1284,

1287 (Pa.Super. 2005). The court must also examine the parent-child bond,

“with utmost attention to the effect on the child of permanently severing that

bond.” Id. However, the “mere existence of an emotional bond does not

preclude the termination of parental rights.” In re N.A.M., 33 A.3d 95, 103

(Pa.Super. 2011). Rather, the trial court must consider whether severing the

bond “would destroy an existing, necessary and beneficial relationship.” Id.

(citation and internal quotation marks omitted). The court must also examine

any pre-adoptive home and any bond between the child and the foster

parents. In re T.S.M., 71 A.3d 251, 268 (Pa. 2013).

      Instantly, the court found that termination of Father’s parental rights

was in the best interests of R.W.2013 and R.W.2014. Trial Ct. Op. at 17-18.

The record supports the court’s finding. There was ample evidence that

R.W.2013 is bonded with his maternal grandmother and R.W.2014 is bonded

with the foster parents. The children feel loved and secure in their respective

foster homes. Although there was evidence that the children have a bond with

Father,   the   court   recognized that   R.W.2013    and   R.W.2014    deserve

permanency and stability. We perceive no reasonable basis on which to

challenge the conclusion that termination of Father’s parental rights would be

in the children’s best interests.




                                     - 17 -
J-S18025-22



      To summarize, we find that the issues raised in counsel’s Anders brief

are wholly frivolous. Further, after an independent review of the record, we

conclude that no other, non-frivolous issue exists. Therefore, we grant

counsel’s petition to withdraw. Having determined that the appeal is wholly

frivolous, we affirm the decrees terminating Father’s parental rights.

      Petition to withdraw as counsel granted. Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2022




                                    - 18 -